DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Claim Objections
Claims 3, 10 and 18 are objected to because of the following informalities:  the second curvature value recited here should be amended to recite a third curvature value since it is different from the second curvature value of the independent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims are rejected because the specification fails to describe how the curvature value in relation to a threshold value is indicative of oscillating behavior. Pgph. 38 of the instant specification details how position hold controls may create oscillating behavior, pgph. 69 discloses the curvature value being confined by constraints to prevent violating dogleg limits and that a new curvature value is chosen which provides smooth path convergence, pgph. 49 discloses moving the next target waypoint along the planned path to avoid oscillations and similarly pgph. 56 discloses updating the position to avoid oscillations but these recitations fail to relate oscillations to the curvature value or a threshold of any kind. While providing smooth path convergence as discussed in pgph. 69 indicates that the previous curvature value did not provide smooth path convergence this is not an explicit recitation of determining that a curvature value results in oscillating behavior based on relation to a threshold. 
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to enable how the curvature value in relation to a threshold value is indicative of oscillating behavior. Pgph. 38 of the instant specification details how position hold controls may create oscillating behavior, .

Response to Arguments
Applicant's argument that Panchal fails to meet the claimed limitations alone is persuasive but Panchal in light of Benson (US 20130161097 A1) disclose the claimed features as discussed infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchal (US 20130048383 A1) in light of Benson (US 20130161097 A1).
With respect to claim 1, Panchal discloses a method for directional drilling, comprising: tracking a current position and a current attitude for a steerable drilling tool (pgph. 20, via 110); determining a second curvature value (curvature value associated with curve generated by curve generator 112, pgph. 20) for a second curved path that intersects the current position, tangent to the current attitude (a curved path beginning at the current position with the current attitude will naturally be tangent to the current attitude), and a second curvilinear position on or substantially proximate to a target wellbore path (one of the waypoints, pgph. 19), tangent to a target attitude (associated attitude, pgph. 19), attitude, the second curvature value satisfying a position constraint and a slope constraint between the current position of the steerable drilling tool and a target waypoint along the target wellbore path (pgphs. 18, 19, 20); instructing the steerable drilling tool to generate a wellbore path based on the second curvature value that is within the position constraint and the slope constraint (via 114, 116, 118, pgphs. 18, 19, 20); and updating the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (at steps 908, 910, pgphs. 52, 53, pgph. 55), and updating a curvilinear position of the steerable drilling tool along the target wellbore path based on a threshold distance (within stopping distance, pgph. 53) between the steerable drilling tool and a current curvilinear position of the steerable drilling tool, the updated curvilinear position of the steerable drilling tool remaining within the position constraint and the slope constraint (pgph. 53).
However, Panchal does not disclose a curvature value and path that exceeds constraints.
Nevertheless, Benson discloses a first path 744 to a first curvilinear position 745 having a curvature value which exceeds constraints (pgph.  100) and a second path 748 intersecting a second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have calculated many curves in Panchal, some of them having unacceptable curvatures, some of them overshooting, and some of them converging with the planned path at different curvilinear positions, in order to provide an operator with many options having different tradeoffs for optimal selection based on different criteria as discussed in pgph. 103 and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Panchal discloses defining a plurality of target waypoints to form the target wellbore path, wherein the curvilinear position corresponds to one of the plurality of target waypoints (pgphs. 19. 20).
With respect to claim 3, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining a second curvature value (equation 11) for the curved path that intersects one or more derivative positions of the current position, tangent to one or more derivative angles of the current attitude (pgphs. 31-36).
With respect to claim 4, Panchal discloses updating the curvilinear position on or substantially proximate to the target wellbore path based on the change in the current position or the change in the current attitude (“forthcoming waypoints may be dynamically allocated from geosteering data”, meaning the next waypoint, and therefore the next curvilinear position, will be chosen when the current waypoint has been reached as determined from geosteering data, this limitation is also discussed in pgphs. 43-46 and pgph. 53).
With respect to claim 5, Panchal discloses wherein determining the curvature value for the curved path further comprises: determining the curvature value for the curved path based on an Euler-Bernoulli beam equation (pgphs. 28-39, the beam equation is used to model the casing and drillpipe for determining which curve presents the minimum strain energy).
With respect to claim 6, Panchal discloses wherein tracking the current position and the current attitude further comprises: receiving the current position and the current attitude from one or more sensors of the steerable drilling tool (pgphs. 16, 20, 53).
With respect to claim 7, Panchal discloses generating the curved path to intersect the current position, tangent to the current attitude, and intersect the curvilinear position on or substantially proximate to the target wellbore path, tangent to the target attitude (a curved path beginning at the current position with the current attitude will naturally be tangent to the current attitude, pgphs. 19, 43-46).
With respect to claim 8, Panchal discloses a directional drilling system comprising: one or more sensors that detect a position and an attitude for a steerable drilling tool (pgphs. 16, 20, 53); a processor (pgph. 20) in communication with the one or more sensors and adapted to execute one or more processes (pgph. 20); and a memory configured to store a process executable by the processor (a computer necessarily includes a memory capable of storing a process, pgphs. 20, 64), the process, when executed, is operable to: track a current position and a current attitude for the steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the curvature value; and update the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (discussed supra, pgph. 64).
The limitations of claims 9-14 are substantially similar to those of claims 1, 2, and 4-8, rejected supra.
With respect to claim 15, Panchal discloses wherein the wellbore path substantially conforms to the curved path (pgphs. 43-46).
With respect to claim 16, Panchal discloses a tangible, non-transitory, computer-readable media having instructions encoded thereon (given that the instructions for the method of Panchal are executed by a computer as described in pgph. 64, this limitation is met), the instructions, when executed by a processor, operable to: track a current position and a current attitude for a steerable drilling tool; determine a curvature value for a curved path that intersects the current position, tangent to the current attitude, and a curvilinear position on or substantially proximate to a target wellbore path, tangent to a target attitude; instruct the steerable drilling tool to generate a wellbore path based on the curvature value; and update the current position or the current attitude based on at least one of a change in the current position or a change in the current attitude (this and the remainder of the limitations that are newly claimed have been discussed supra).
The limitations of claims 17-20 are substantially similar to those of claims 1, 2, and 4-8, rejected supra. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/09/2022